DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 10/16/20.  As directed by the amendment, claims -1 and 7 have been amended. Claims 21-24 have been added.  Claims 1-9 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),was filed in this application after final rejection. Since this application is eligible for continued examinationunder 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of theprevious Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on11/16/20 has been entered. 

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong US 20060128243 A1 (herein after Kong) in view of Liao US 20070135009 A1 (herein after Liao), Hess US 20030203690 (herein after Hess) and Fleischer US 4636426 (herein after Fleischer).
Regarding claim 1, Kong discloses a ripstop fabric (Abstract, paragraph 0037), comprising: spun yarns (Paragraph 0038, Claim 17 of Kong); and yarns interwoven into the spun yarns (Paragraph 0038, Claim 17 of Kong).
However, Kong is silent to the yarns having a mechanical stretch.
Liao discloses the yarns having a mechanical stretch (Abstract, Paragraph 0024).
Kong is analogous art to the claimed invention as it relates to reinforced textiles having an engineered stretch.  Liao is analogous art to the claimed invention in that it provides yarn configurations having stretch capabilities.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the yarns of Kong, with yarns having mechanical stretch properties, as taught by Liao in order to form a fabric for uniforms that is durable but also capable of having stretching. The substitution of the yarns of Liao would be a simple substitution of one known element for another to obtain predictable results, an improved fabric that is stronger and more comfortable to wear.
However, Kong and Liao is silent to a combined twill and ripstop weave that comprises a twill pattern broken by periodic repetition of a first weaving direction and by periodic repetition of two or more adjacent mechanical stretch yarns in a second weaving direction.
Hess discloses a combined twill and ripstop weave (14) that comprises a twill pattern broken by periodic repetition of spun yarns in a first weaving direction (as best seen in Figure 2) broken by periodic repetition of spun yarns in a second weaving direction (as best seen in Figure 2).

    PNG
    media_image1.png
    291
    360
    media_image1.png
    Greyscale

Kong and Liao are analogous art to the claimed invention as it relates to reinforced textiles with stretch capabilities.  Hess is analogous art to the claimed invention in that it provides fabrics, having a combined 
twill and ripstop weave to make the textile stronger and minimize tearing when worn.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the yarn configuration of Kong and Liao, with rip stop twill configuration as taught by Hess in order to form a textile for users who need a lightweight material that is both strong and stretchable when worn. The substitution of one yarn configuration with another would be a simple substitution of one known element for another to obtain predictable results, an ability for members of the military or police force to have uniforms that are durable, comfortable to wear and are tear resistant.
However, Kong, Liao and Hess are silent to the yarns being two or more adjacent spun yarns.
Fleischer discloses the yarns being two or more adjacent spun yarns (as best seen in Figures 1, 2, 4 and 5 Abstract).

    PNG
    media_image2.png
    414
    373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    244
    228
    media_image3.png
    Greyscale

Kong, Liao and Hess are analogous art to the claimed invention as it relates to materials created to have special properties such as improved strength. Fleischer is analogous art to the claimed invention in that it provides a rip stop twill weave construction with multiple adjacent spun yarns for improved durability properties.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the yarn configurations of Kong, Liao and Hess, with a rip stop twill weave construction with multiple adjacent spun yarns, as taught by Fleischer, in order to form a textile for users who need a lightweight material that is both strong and stretchable when worn. The substitution of one yarn configuration with another yarn configuration having multiple adjacent spun yarns would be a simple substitution of one known element for another to obtain predictable results, creating a textile that is durable, comfortable to wear and are tear resistant.

Regarding claim 2, the modified ripstop fabric (Abstract, paragraph 0037 of Kong) of the combined references discloses the spun yarns (Paragraph 0038, Claim 17 of Kong) comprise warp yams (Claim 17 of Kong) for the ripstop fabric (Abstract, paragraph 0037 of Kong), and the mechanical stretch yams (Abstract, paragraph 0001 of Kong) comprise weft yams (Claim 17, Abstract, paragraph 0037 of Kong). 
Regarding claim 3, the modified ripstop fabric of the combined references discloses the spun yarns are weft yarns for the ripstop fabric (Abstract, paragraph 0037 of Kong), and the mechanical stretch yams are warp yarns (Abstract, claim 17, paragraph 0001 of Kong).
Regarding claim 4, the modified ripstop fabric of the combined references discloses the mechanical stretch yarns comprise multi-component polyester filament yarns (Paragraph 0033 of Kong) or side-by-side mechanical stretch yams (Paragraph 0039 of Kong).
Regarding claim 5, the modified ripstop fabric of the combined references discloses the spun yarns comprise protein fibers (Paragraph 0018 of Liao).
Regarding claim 6, the modified ripstop fabric of the combined references discloses the mechanical stretch yarns are interwoven in at least a double ply (Paragraph 0020 of Liao).
Regarding claim 7, the modified ripstop fabric of the combined references discloses the combined twill and ripstop weave (as best seen in Figure 2 of Hess) comprises periodic repetition of more than two adjacent mechanical stretch yams (as best seen in Figures 1, 2, 4 and 5 Abstract of Fleischer) woven through the spun yarns in the same weaving direction as each other in regular intervals (paragraph 0034 of Liao).
Regarding claim 8, the modified ripstop fabric of the combined references discloses the mechanical stretch yarns are interwoven into the spun yarns in one of a 2 x 1, 2 x 2, or 3x1 twill weave (Paragraph 0024 of Liao).
Regarding claim 9, the modified ripstop fabric of the combined references discloses comprising a stain and oil repellant finish that is added during a finishing process (Paragraph 0023 of Liao).
Regarding claim 21, the modified ripstop fabric of the combined references discloses each of the mechanical stretch yarns consists essentially of a multi-component polyester filament yarn (paragraph 0018 of Liao).
Regarding claim 22, the modified ripstop fabric of the combined references discloses consisting essentially of weft yarns and warp yarns (Abstract of Liao), wherein each of the weft yarns consists essentially of a respective one of the mechanical stretch yarns (Abstract of Liao, paragraph 0012, 0013).
Regarding claim 23, the modified ripstop fabric of the combined references discloses wherein each of the warp yarns consists essentially of a respective one of the spun yarns (paragraph 0012 of Liao).
Regarding claim 24, the modified ripstop fabric of the combined references discloses wherein one or more of the spun yarns comprises a multi-component polyester filament yarn (paragraph 0012 of Liao).

Arguments
Applicants arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combined references teach all the structural limitations as written and as outlined in the annotated figures and rejection above.
In response to applicant’s argument that Kong, fails to disclose “... mechanical stretch yarns interwoven into the spun yarns in a combined twill and ripstop weave that comprises a twill pattern broken by periodic repetition of two or more adjacent spun yarns in a first weaving direction and by periodic repetition of two or more adjacent mechanical stretch yarns in a second weaving direction”, the examiner respectfully disagrees. Kong is used to disclose a ripstop fabric (Abstract, paragraph 0037), comprising: spun yarns (Paragraph 0038, Claim 17 of Kong); and yarns interwoven into the spun yarns (Paragraph 0038, Claim 17 of Kong) and Liao is used to disclose the yarns having a mechanical stretch (Abstract, Paragraph 0024) and Hess discloses a combined twill and ripstop weave (14) that comprises a twill pattern broken by periodic repetition of spun yarns in a first weaving direction (as best seen in Figure 2) broken by periodic repetition of spun yarns in a second weaving direction (as best seen in Figure 2) and Fleischer discloses the yarns being two or more adjacent spun yarns (as best seen in Figures 1, 2, 4 and 5 Abstract). The combination of references are used to teach the limitations as written above.
In response to applicant’s argument that Liao, however, fails to disclose or suggest “... mechanical stretch yarns interwoven into the spun yarns in a combined twill and ripstop weave that comprises a twill pattern broken by periodic repetition of two or more adjacent spun yarns in a first weaving direction and by periodic repetition of two or more adjacent mechanical stretch yarns in a second weaving direction”, the examiner respectfully disagrees. Kong is used to disclose a ripstop fabric (Abstract, paragraph 0037), comprising: spun yarns (Paragraph 0038, Claim 17 of Kong); and yarns interwoven into the spun yarns (Paragraph 0038, Claim 17 of Kong) and Liao is used to disclose the yarns having a mechanical stretch (Abstract, Paragraph 0024) and Hess discloses a combined twill and ripstop weave (14) that comprises a twill pattern broken by periodic repetition of spun yarns in a first weaving direction (as best seen in Figure 2) broken by periodic repetition of spun yarns in a second weaving direction (as best seen in Figure 2) and Fleischer discloses the yarns being two or more adjacent spun yarns (as best seen in Figures 1, 2, 4 and 5 Abstract). The combination of references are used to teach the limitations as written above. 
In response to applicant’s argument that Hess is directed to a textile fabric for the outer shell of a firefighter’s garment and as such would be considered non-analogous art. As stated in the MPEP 2141.01a, a reference is analogous art if the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.
In response to applicant’s argument that Hess does not disclose a combined twill and ripstop weave, instead, Hess merely states that the weaves are selected from the group consisting of plain, twill, rip stop, and oxford.  Hess states that the weaves (plural) are selected from the group consisting of plain, twill, rip stop, and oxford, as such the weaves of Hess would be capable of being a combination of twill and ripstop and as such read on the claim as written.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge cited generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732